                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION


   DEREK SAIDAK,                                   )
                                                   )
           Plaintiff,                              )
                                                   )        Case No. 3:19-cv-00487
   v.                                              )
                                                   )
   MICHAEL SCHMIDT AND TRUMPET                     )
   OF THE LORD,                                    )
                                                   )
          Defendant.                               )
                                                   )


              ORDER ADOPTING THE REPORT AND RECOMMENDATION



         Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge Debra

 C. Poplin on October 30, 2020 (ECF No. 65.) In the Report and Recommendation, the Magistrate

 Judge recommends that the Plaintiff’s Motions requesting a preliminary injunction (ECF Nos. 36,

 39) be DENIED. (ECF No. 65 at PageID 702.) The Magistrate Judge further recommends that

 the portion of Defendant’s post-hearing brief requesting that the case be dismissed (ECF No. 63 at

 PageID 657) be STRICKEN as an improperly filed motion. Finally, the Magistrate Judge

 DIRECTS the Clerk’s Office to correct the docket entry for ECF No. 42 to reflect that the filing is

 “Defendant’s Response to Plaintiff’s Motions for Preliminary Injunction.” (ECF No. 65 at PageID

 702.)


         “Within 14 days after being served with a copy of the recommended disposition, a party

 may serve and file specific written objections to the proposed findings and recommendations.”

 Fed. R. Civ. P. 72(b)(2). Neither party has filed any objections to the Report and Recommendation,



Case 3:19-cv-00487-JPM-DCP Document 71 Filed 11/20/20 Page 1 of 2 PageID #: 712
 and the time for filing objections expired on November 13, 2020. See Fed. R. Civ. P. 5(b)(2), 6(d),

 72(b)(2).


        “When no timely objection is filed, the court need only satisfy itself that there is no clear

 error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

 advisory committee note.       On clear-error review of the Magistrate Judge’s Report and

 Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

 Accordingly, the Court DENIES Plaintiff’s Motions for Preliminary Injunction, STRIKES the

 portion of Defendant’s post-hearing brief requesting dismissal of the case, and DIRECTS the

 Clerk’s Office to correct the docket entry for ECF No. 42 to reflect that the filing is “Defendant’s

 Response to Plaintiff’s Motions for Preliminary Injunction.”


        SO ORDERED, this 20th day of November, 2020.


                                                        /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE




                                                  2

Case 3:19-cv-00487-JPM-DCP Document 71 Filed 11/20/20 Page 2 of 2 PageID #: 713
